ON MOTION TO RE-INSTATE APPEAL
BELCHER, Judge.
The record has now been perfected, and the case is now properly before this Court for consideration.
Proof was offered that Hale County was a dry area; and also of the prior conviction alleged and that the appellant was the same person so convicted.
Officer Bevel testified that he observed the appellant driving an automobile along a public highway in Hale County. After the appellant stopped the car, Officer Bevel asked him for his driver’s license and appellant said he had none. At this time, Officer Bevel saw several cases of beer in the car. Upon a search, fifteen cases of beer were found in the car.
Testifying in his own behalf, the appellant admitted that he was driving the car, and that two of the cases of beer in the car belonged to him which he had purchased for his own consumption. He further stated that the other cases belonged to his two companions and that the pistol found in the car belonged to one of them.
The jury, under the charge, resolved the issue of whether the appellant had the beer for his own consumption against him.
No brief has been filed on behalf of the appellant. There are no formal bills of exception or objections to the court's charge. The informal bills have been considered, and they show no error.
The evidence is sufficient to support the conviction, and no error appearing, the judgment is affirmed.
Opinion approved by the Court.